PEARSON, TILLMAN, Judge
(dissenting in part).
I concur in that part of the opinion which deals with the question, of custody. That portion of the judgment of the trial court which makes an award for support and counsel fees is, in my view, beyond the scope of an application for writ of habeas corpus. See Porter v. Porter, 60 Fla. 407, 53 So. 546; § 79.01, Fla.Stat., F.S.A. The rule, as I understand it, is that in a habeas corpus proceeding involving the right to’ the custody of an infant, the court, in the absence of statutory authority, is without *589power to make an award for support of tile child. Pugh v. Pugh, 133 W.Va. 501, 56 S.E. 2d 901, 15 A.L.R.2d 424; Ferris, Extraordinary Legal Remedies § 10 (1926). See cases collected at 116 A.L.R. 699.